     Case 1:13-cv-22410-MGC Document 18 Entered on FLSD Docket 08/26/2021 Page 1 of 2

                                       UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA

       Angela E. Noble                                                                                         400 North Miami Avenue, Room 8N09
Court Administrator · Clerk of Court                                                                                     Miami, Florida 33128-7716
                                                                                                                              (305) 523-5100



                                                                August 26, 2021



         Ronald E. Stern
         The Advocacy Law Firm, P.A.
         1250 East Hallandale Beach Boulevard, Suite 503
         Hallandale Beach, FL 33009

         Charles Philip Flick, Esq.
         Shawn Y. Libman, Esq.
         Bowman and Brooke LLP
         Two Alhambra Plaza, Suite 800
         Miami, FL 33134

                   Re: Buchholz v. Target Corporation, Case No. 13-22410-MGC

         Dear Messrs. Stern, Flick and Libman:

                I have been contacted by United States District Judge Marcia G. Cooke who presided over
         the above-referenced case.

                 Judge Cooke advised me that it has been brought to her attention that while she presided over
         the case, from July 9, 2013, through March 3, 2014, she owned stock in Target Corporation. Her
         ownership of stock neither affected nor impacted her decisions in this case. However, her stock
         ownership would have required recusal under the Code of Conduct for United States Judges, and
         thus, Judge Cooke directed that I notify the parties of the conflict.

                 Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides
         the following guidance for addressing disqualification that is not discovered until after a Judge has
         participated in a case:

                           [A] judge should disclose to the parties the facts bearing on
                           disqualification as soon as those facts are learned, even though that may
                           occur after entry of the decision. The parties may then determine what
                           relief they may seek and a court (without the disqualified judge) will
                           decide the legal consequence, if any, arising from the participation of the
                           disqualified judge in the entered decision.




            “It is our honor and duty to provide the support necessary to enable the Court as an institution to fulfill its constitutional,
                                         statutory, and societal responsibilities for all who seek Justice.”
Case 1:13-cv-22410-MGC Document 18 Entered on FLSD Docket 08/26/2021 Page 2 of 2




         Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
  argument, the Committee explained “[s]imilar considerations would apply when a judgment was
  entered in a district court by a judge and it is later learned that the judge was disqualified.”

          With Advisory Opinion 71 in mind, you are invited to respond to Judge Cooke’s disclosure
  of a conflict in this case. Should you wish to respond, please submit your response on or before
  September 26, 2021. Any response will be considered by another Judge of this Court without the
  participation of Judge Cooke.

                                                              Sincerely,



                                                              Angela E. Noble
                                                              Court Administrator ∙ Clerk of Court




    “It is our honor and duty to provide the support necessary to enable the Court as an institution to fulfill its constitutional,
                                 statutory, and societal responsibilities for all who seek Justice.”
